UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT

                              _________________

                                 No. 97-60323

                              (Summary Calendar)
                               _________________


            BELINDA SANDERS,


                                       Plaintiff - Appellant,

            versus


            KENNETH S APFEL,
            Commissioner of Social Security,


                                       Defendant - Appellee.



             Appeal from the United States District Court
               For the Southern District of Mississippi
                            (4:96-CV-34-LS)

                               January 8, 1998

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

         Belinda Sanders appeals from the district court’s judgment
affirming the denial of her application for disability insurance

benefits.      She   argues    that:    (1)   since   she   could   not   afford

evaluation and treatment, the Commissioner’s finding that she was

not disabled violates the rule in Lovelace v. Bowen, 813 F.2d 55,



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
59 (5th Cir. 1987) (holding that Commissioner cannot “ignore[]

economic reality” when claimant is unable to afford treatment); (2)

the    Administrative       Law   Judge     ignored   the    testimony   of   the

vocational expert; (3) the correct legal standards were not used;

and (4) substantial evidence does not support the Commissioner’s

decision that she was not disabled.

       In Lovelace, we held that if “the claimant cannot afford the

prescribed treatment or medicine, and can find no way to obtain it,

‘the condition that is disabling in fact continues to be disabling

in law.’”    Id. at 59 (quoting Taylor v. Bowen, 782 F.2d 1294, 1298

(5th Cir. 1986)); see also Dover v. Bowen, 784 F.2d 335, 337 (8th

Cir. 1986) (holding that ALJ “must consider a claimant’s allegation

that he has not sought medical treatment or used medications

because of a lack of finances”).                In the case at hand, although

Sanders’ presented unrefuted testimony that she was unable to

afford additional doctor visits, the magistrate judge used Sanders’

failure to seek additional treatment as evidence that she was not

disabled.        The magistrate’s failure to consider the claimant’s

poverty violated the principle we set out in Lovelace.                        See

Lovelace, 813 F.2d at 59; Dover, 784 F.2d at 337.

       Sanders’ inability to “afford the prescribed treatment”))here,

a     referral    to   an   orthopedic      surgeon    and   follow-up   doctor

visits))should not be used to show she is not disabled.                       See

Lovejoy v. Heckler, 790 F.2d 1114, 1117 (4th Cir. 1986) (“[I]t is

as erroneous to consider the claimant’s failure to seek treatment

as a factor in the determination that her impairment is not severe


                                          -2-
as it would be to reach the ultimate conclusion that the claimant

is not disabled because she failed to follow prescribed treatment

when   that   failure     is    justified   by   lack   of   funds.”).

Notwithstanding this error, the ALJ’s credibility determination and

the evidence from Sanders’ other doctor visits substantiates the

the ALJ’s decision.     We have reviewed the record and find that the

Commissioner’s determination, as rendered by the ALJ, is supported

by substantial evidence.       See Leggett v. Chater, 67 F.3d 558, 564

(5th Cir. 1995).   Accordingly, the judgment is AFFIRMED.




                                    -3-